DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 2, 4-9, 13-17, 20-22, and 24-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The claimed invention encompasses an intra vaginal device comprising an elongate body having a first sensor, a second sensor, and a trapezoidal cross section.  The prior art of record, (notably Hoffman and Boyd) does not anticipate nor make obvious the claimed trapezoidal cross section.  In particular, the declarations of inventors Daly and Cornelius (in the remarks of record) adequately establish the criticality of the claimed trapezoidal cross section such that it cannot be said that such a shape (a trapezoid) is a mere design choice in view of the teachings of the prior art of record.  The trapezoidal shape which is claimed ensures proper and full engagement of the pubococcygeus and puborectalis muscles of the vagina with the sensors of the device. Further, the state of the art at the time of the invention does not otherwise suggest the trapezoidal cross-section feature.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791